Citation Nr: 1535660	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for cornea scarring, bilateral eyes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which initially denied service connection for third degree burns, bilateral eyes.  The Veteran perfected an appeal to the Board.  In October 2009, the Board remanded the claim for further development.  During the pendency of the appeal, however, in a January 2011 rating decision the RO granted service connection for cornea scarring, bilateral eyes (claimed as bilateral third degree burns) with an initial noncompensable rating effective March 26, 2004.  The Veteran has appealed the initial rating assigned. 


FINDING OF FACT

The Veteran's service-connected bilateral eye disability was manifested, at its worst, by corrected visual acuity of 20/40 or better in both the right and left eyes.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for cornea scarring, bilateral eyes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.84a, Diagnostic Code 6061-6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Here, the Veteran's claim for an initial compensable rating for his bilateral eye disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to that claim is therefore required.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records (STRs) and VA records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature Veteran's bilateral eye disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Initial Rating

Service connection for cornea scarring, bilateral eyes, was assigned an initial noncompensable under 38 C.F.R. § 4.79, Diagnostic Code 6099-6009, effective March 26, 2004.  During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008).  The December 2008 amendments included a rearrangement of some substantive criteria for rating eye disabilities, which ultimately eliminated 38 C.F.R. § 4.84a (2008). The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2014).  Where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110  (West 2014); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to December 10, 2008, 38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 provided for a 10 percent evaluation when there was 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, or when there was 20/70 vision in one eye and 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  Under 38 C.F.R. § 4.75, the best distant vision obtainable after the best correction by glasses will be the basis of the rating.  38 C.F.R. § 4.75 (2008).

On and after December 10, 2008, 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 provide for a 10 percent evaluation when there was 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, 20/70 vision in one eye with 20/40 vision in the other eye, or 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  Under 38 C.F.R. § 4.75(c) , if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating visual impairment. 38 C.F.R. § 4.75 (2014).  In addition, central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b) (2014).

Here, however, there is no medical evidence of record prior to December 10, 2008, reflecting the diagnosis, treatment or description of the Veteran's bilateral eye disability.  Accordingly, the Board will apply the current version of the schedule for rating the eye located in 38 C.F.R. § 4.7, Diagnostic Codes 6061-6066 (2014).

The Veteran was afforded a VA examination in November 2009.  His uncorrected distance visual acuity in the right eye was 20/200 and uncorrected near visual acuity was 20/20.  Corrected distance visual acuity in the right eye was 20/25 and corrected near visual acuity was 20/40.  His left eye uncorrected distance visual acuity was 20/200 and uncorrected near visual acuity 20/20.  Corrected distance visual acuity in the left eye was 20/20 and corrected near visual acuity was 20/25.  His pupils were equally reactive with no afferent pupillary defect.  His tonometry pressures were 14 mmHG in the right and 17 mmHG in the left.  The Veteran's lids, lashes and lacrimal system appeared to be within normal limits.  His conjunctivae and sclerae were white with some ocular injection.  His corneae had some subepithelial scars in the right eye and subepithelial scarring in the inferior temporal quadrant measuring approximately 6 x 5 cm that did appear to be across the visual axis.  In the left eye, he had slightly smaller subepithelial infiltrates or subepithelial deposits approximately 5 x 5 mm in the infratemporal region.  His anterior chamber was deep and quiet in both eyes.  The Veteran's irises were flat in both eyes.  His lenses showed 1+ nuclear sclerotic change in both eyes. On dilated fundus examination, the Veteran's mediae were clear in both eyes.  His maculae were flat in both eyes.  His optic nerve dup-to-disc ratio was 0.45 in the right eye and 0.4 in the left eye.  His vessels were within normal limits in both eyes. The periphery was within normal limits in both eyes.  The examiner diagnosed the Veteran with cornea scarring of both eyes, myopia and presurgical cataracts in both eyes.

In addition, the Veteran had another VA examination in June 2011.  The eye examination was conducted with each pupil dilated.  There was no eye (including the eyebrows, eyelashes and eyelids) nor lacrimal duct disease or injury.  There was no corneal pathology noted on examination.  There, however, was scarring located at the inferior cornea for both eyes.  The examination did not reveal pterygium.  The measurement of intraocular pressure of the left eye was 17 mmHg, which was within normal limits.  The measurement of intraocular pressure of the right eye was 18 mmHg, which was within normal limits.  There was no evidence of glaucoma. The examination of the optic nerves, the vessels, maculas and the lenses were normal. The examiner did not that examination of lattice degeneration was abnormal in both eyes.  Funduscopic examination showed lattice degeneration in the inferior peripheral retina in both eyes.  The lattice degeneration revealed vitreoretinal traction.  There was a retinal break associated with the lattice in the left eye.  There was no obvious subretinal fluid in either eye.  The examiner commented that this may be the cause of the superior flashes that the Veteran had reported.  The visual acuity examination revealed uncorrected distance vision on the right as 20/80.  The corrected distance vision on the right was 20/20.  The uncorrected near vision on the right was 20/20.  The corrected near vision on the right was 20/20. The uncorrected distance vision on the left was 20/100.  The corrected distance vision on the left was 20/15.  The uncorrected near vision on the left was 20/20.  The corrected near vision on the left was 20/20.  In comparing the near and distance corrected vision, there was no difference equal to two or more scheduled steps or lines of visual acuity, with the near vision being worse.  The examiner stated that the Veteran's vision was normal.  There was no evidence of diplopia and the confrontation test was normal.  Both lenses were intact and there was no chronic conjunctivitis.  Slit lamp examination revealed mild corneal haze in the anterior stroma of the inferior cornea of both eyes.  The examiner commented that this could be more of crocodile shagreen in some areas too.  The examiner confirmed the diagnosis of cornea scarring, bilateral eyes.  The examiner, however, stated that there was no finding of cataracts on examination.  Instead, he concluded that the examination revealed the retinopathy was related to lattice degeneration.

Further, at the Veteran's more recent September 2013 VA examination, the visual acuity examination revealed uncorrected distance vision on the right as 10/200.  The corrected distance vision on the right was 20/40 or better.  The uncorrected near vision on the right was 20/40 or better.  The corrected near vision on the right was 20/40 or better.  The uncorrected distance vision on the left was 10/200.  The corrected distance vision on the left was 20/40 or better.  The uncorrected near vision on the left was 20/40 or better.  The corrected near vision on the left was 20/40 or better.  His pupils were round and reactive to light.  There was no evidence of astigmatism or diplopia.  The measurement of intraocular pressures of both the right and left eyes were 19 mmHg.  His slit lamp examination showed normal findings of the Veteran's eyelids, lashes, conjunctiva/sclera, fundus, anterior chambers, and irises/lens.  There was no evidence of glaucoma, cataracts or any other eye disorder.  The examiner commented that the diagnosis of bilateral eyes, cornea scarring, was no longer the current diagnosis.  He, instead, stated that the Veteran's condition had resolved since examination of the Veteran's corneas was clear, but diagnosed the Veteran with migraines with visual aura.

Considering the relevant evidence of record, the Board finds that an initial compensable rating throughout the period on appeal is not warranted.  The evidence of record does not show that there was visual acuity of 20/50 in one eye with 20/50 or 20/40 in the other eye, or that there was 20/70 acuity in one eye and 20/40 in the other eye.  In that regard, the November 2009, June 2011 and September 2013 VA examination reports show corrected distance and near visual acuity of 20/40 or better in both eyes.  As such, even an initial compensable evaluation is not warranted for the Veteran's bilateral eye disability even under the old diagnostic criteria.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2008).  In addition, a compensable evaluation is not warranted for the Veteran's bilateral eye disability under the rating criteria in effect on and after December 10, 2008, as the evidence does not show vision in one eye of 20/50 and in the other eye of 20/50 or 20/40 or vision in one eye of 20/70 and in the other eye of 20/40. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2014).  As noted above, corrected distance and near visual acuity was 20/40 or better in both eyes.  As such, a compensable evaluation is not warranted for the Veteran's bilateral eye disability under either the old or the new rating criteria for eye disabilities on and after December 10, 2008. 

An increased evaluation under other potentially applicable diagnostic codes has also been considered on and after December 10, 2008.  However, there is no evidence of choroidopathy; uveitis; keratitis; scleritis; iritis; cyclitis; choroiditis; keratopathy; retinitis; retinopathy or maculopathy; intraocular hemorrhage; detachment of the retina; unhealed injury of the eye; tuberculosis of the eye; localized scar, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image; glaucoma; new growths on the eyeball; neoplasms; nystagmus; conjunctivitis; ptosis; ectropion; entropion; lagophthalmos; loss of eyebrows or eyelashes; disorders of the lacrimal apparatus; epiphora; optic neuritis; optic neuropathy; aphakia; paralysis of accommodation; dacryocystitis; loss of portion of the eyelids; dislocation of the crystalline lens; pterygium; keratoconus; corneal transplant; or pinguecula. 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6035 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6000-6037 (2014).  In addition, there is no evidence of impairment of field vision impairment or of muscle function.  38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6090 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6090 (2014).  While the November 2009 VA examiner diagnosed the Veteran with cataracts two subsequent VA examiners have found no evidence that the Veteran indeed has cataracts.

Further, the September 2013 VA examiner diagnosed the Veteran with migraines with visual aura.  The Board notes that the Veteran is already service-connected for migraine headaches. 

Accordingly, an initial compensable evaluation is not warranted for the Veteran's service-connected bilateral eye disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A. Extraschedular Consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's bilateral eye disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time pertinent to the appeal.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111(2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. 

In this case, the Board finds that the rating criteria to evaluate the Veteran's disability reasonably describe his disability level and symptomatology.  The medical evidence of record reflects that the Veteran's bilateral eye disability was corrected to 20/40 or better vision.  There is no evidence that the Veteran receives continuous medical treatment for this disability nor has he contended that bilateral eye disability caused periods of hospitalization.  Accordingly, the Board concludes that his service-connected bilateral eye disability does not reflect marked interference with his employment, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable rating for cornea scarring, bilateral eyes, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


